DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9-11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 defines that the sentence features comprise at least one object and a sequence of sentences. Claim 1 defines that the sentence features comprise primitives and modifiers, and that the sentence features are used to generate a sentence. It remains entirely unclear how sentence features can include sequences of sentences when the features themselves are what is used to generate a sentence. How can a sentence be generated from a sequence of sentences? This rejection was presented in the previous Office Action but has not been addressed or corrected.

Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claim 4 cannot be further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3, 5, 8-11, 15-19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie (US 2010/0298653) in view of Cohen (US 2006/0241521) and Donnelly (US 2010/0298899).
Regarding Claims 1, 19, and 22, McCombie discloses an ambulatory medical device for monitoring movement of a patient (FIG. 1; para 0051), comprising: a plurality of motion sensors configured to be located at one or more anatomical locations on a patient's body (accelerometers 14a, 14b, 14c; para 0051; see fig. 1) and to detect a plurality of motion parameters corresponding to a motion of a portion of the patient's body (para 0055); a plurality on right side, lying on left side); generate a motion sentence based on the plurality of predetermined motion sentence features (paragraphs [0030], [0073], [0082]-[0087], [0090]; table 1 “arm down in a vertical configuration” or lying on left/right side) and a set of predetermined rules defining a “motion grammar” (paragraph [0021], [0122], [0128]-[0130]), the motion sentence comprising at least one motion primitive selected from the plurality of motion primitives (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including moving, sitting, standing, walking, falling, etc.) and at least one motion on right side, lying on left side); receive the ECG signals descriptive of cardiac activity of the patient (paragraphs [0051]-[0054]); and initiate one or more notification actions based on the generated motion sentence, the action(s) comprising outputting an alert comprising at least a portion of the generated motion sentence and an indication of the received ECG signals (paragraphs [0055], [0091], also table 1).
The Examiner notes that “motion sentence feature”, “motion sentence”, “motion primitive”, and “motion grammar” are being interpreted based on their descriptions in the disclosure which differ from standard definitions for “grammar”, “sentence”, and “primitive”, where a “motion sentence” is, essentially, a sequence of motions, and a “motion primitive” is an individual type of motion – see paragraphs [0039]-[0040] and [0092], and “motion modifier” is a description of an aspect of the primitive such as speed, location, or direction (paragraph [0040]). The disclosure further defines that a “motion sentence feature” merely comprises “at least one predetermined motion primitive” (paragraph [0006]), and then additionally defines that “motion primitive, motion modifier, motion object, motion grammar are all termed “motion sentence features”” in paragraph [0079]; “motion grammar” is defined as “an associated set of predefined rules for allowable detected sequence of motion primitives or motion modifiers” (paragraph [0056]).
McCombie does not disclose the generation of the sentence using a set of predefined rules defining a motion grammar specifying allowable sequences of motion primitives/modifiers. 

McCombie discloses the device being directed to cardiac monitoring by sensing ECG signals (paragraph [0010]), but does not disclose it additionally being configured to identify at least one cardiac arrhythmia experienced by the patient and provide at least one therapeutic shock to the patient responsive to identifying the at least one cardiac arrhythmia, or the alert including an indication of the at least one identified arrhythmia. Donnelly teaches an ambulatory medical device configured to monitor cardiac activity via ECG and patient movements (paragraphs [0007], [0012], [0032]) which is configured to identify at least one cardiac arrhythmia experienced by the patient and provide at least one therapeutic shock to the patient responsive to identifying the at least one cardiac arrhythmia (paragraph [0025], [0049]-[0052], [0053]-[0054]) and also providing an alert including an indication of the identified arrhythmia (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of McCombie and additionally configured it to identify and treat arrhythmias, as taught by Donnelly, in order to provide prompt treatment when adverse conditions are sensed.

Regarding Claim 2, McCombie further discloses that the plurality of motion parameters comprises at least one orientation parameter corresponding to an orientation of the portion of the patient's body (para 0055).
Regarding Claim 3, McCombie further discloses that the plurality of motion sensors comprises at least one of an accelerometer (accelerometers 14a, 14b, 14c) distributed along a patient's arm and torso (para 0051, [0054]; fig. 1) and to detect a plurality of motion parameters corresponding to a motion of a portion of the patient's body (para 0055; fig. 1).
Regarding Claim 5, McCombie further discloses that the at least one processor is configured to classify the motion of the portion with reference to first sensor data  acquired from a first motion sensor of the plurality of sensors attached to a first location and second sensor data acquired from a second motion sensor of the plurality of sensors attached to a second location (paragraphs 0082-0087 and 0090).
Regarding Claim 8, McCombie further discloses that the one or more anatomical locations on the patient's body comprises one or more of a chest (para 0054), wrist (para 0054, 0055, see fig. 1 ), forearm (para 0054, 0055, see fig. 1 ).
Regarding Claim 9, McCombie further discloses that the rules are derived from a database of pre-collected motion information (para [0073], 0092; table 1).
Regarding Claim 10, McCombie further discloses that the at least one processor is configured to: generate at least a portion of the sentence using a motion recognition process (para 0092); and train the motion recognition process using at least one of predetermined 
Regarding Claim 11, McCombie fails to disclose that the patient-specific motion derived during the baselining period is recorded during at least one of a sleep period and a six-minute walk test period. However, McCombie teaches that the patient-specific motion derived during the baselining period is recorded during a natural movement of the patient (para 0078). Furthermore, defining a parameter calibration with known or initial values was a well-known practice in the art and the specifics (baseline with motion value) would involve routine skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching for the purpose of improving the accuracy of the body worn monitor (McCombie, para 0078).
Regarding Claim 15, McCombie further discloses that the at least one processor is configured to identify a current time and to execute an action associated with the current time (identifying and operating in real time is current time associated action, para 0057)
Regarding Claim 16, McCombie further discloses that the at least one processor is configured to classify the motion of the portion as falling (para 0102), 
Regarding claim 17, McCombie discloses the device being directed to cardiac monitoring (paragraph [0010], but does not disclose it additionally comprising a wearable defibrillator. Donnelly teaches an ambulatory medical device configured to monitor cardiac activity and patient movements (paragraphs [0007], [0012]) which also includes a wearable defibrillator (paragraphs [0006], [0029}). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of McCombie and additionally included a 
Regarding Claim 18, McCombie further discloses that the ambulatory medical device comprises a mobile cardiac monitoring device (paragraphs [0011], [0051])
Regarding Claim 19, McCombie discloses a system for monitoring patient movement (paragraph [0011]), comprising a cardiac monitoring device (para 0051) comprising a plurality of electrocardiogram (ECG) electrodes configured to be disposed at various locations on a patient’s body and to acquire ECG signals descriptive of cardiac activity of the patient (paragraphs [0010], [0054]); a plurality of motion sensors configured to be located at one or more anatomical locations on a patient's body (accelerometers 14a, 14b, 14c; para [0051], [0054]) to detect a plurality of motion parameters corresponding to a motion of a portion of the patient's body (para 0055); and at least one processor communicatively coupled to the plurality of motion sensors and the plurality of ECG electrodes, the at least one processor configured to transmit the plurality of motion parameters corresponding to the motion of the portion of the patient's body to a remote server (para 0055); store, in a data store, the plurality of motion parameters (paragraphs [0037], [0073]); process the plurality of motion parameters stored in the data store to determine the motion of the portion of the patient's body (para 0055); determine a plurality of motion sentence features based on the plurality of motion parameters corresponding to the motion of the portion of the patient’s body (paragraphs [0055], [0073], [0082]-[0087]), the plurality of predetermined motion sentence features comprising a plurality of motion primitives and a plurality of motion modifiers (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including on right side, lying on left side); generate a motion sentence based on the plurality of predetermined motion sentence features (paragraphs [0082]-[0087], [0090]) and a set of predetermined rules defining a “motion grammar” (paragraph [0021], [0122], [0128]-[0130]), the motion sentence comprising at least one predetermined motion primitive selected from the plurality of motion primitives (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including moving, sitting, standing, walking, falling, etc.) and at least one predetermined motion modifier selected from the plurality of motion modifiers (paragraph [0083] and [0090], the information includes a description of an aspect of the motion, in this case a location/side of body – see, for example, table 1 – lying on right side, lying on left side); receive the ECG signals descriptive of cardiac activity of the patient (paragraphs [0051]-[0054]); and initiate one or more notification actions based on the generated motion sentence, the action(s) comprising outputting an alert comprising at least a portion of the generated motion sentence and an indication of the received ECG signals (paragraphs [0055], [0091], also table 1).
McCombie does not disclose the generation of the sentence using a set of predefined rules defining a motion grammar specifying allowable sequences of motion primitives/modifiers. 
Cohen teaches a medical device for monitoring motion of a patient which uses a set of predefined rules defining a motion grammar to create sentences including motion primitives and modifiers identified from motion data, the rules specifying allowable sentence sequences 
McCombie discloses the device being directed to cardiac monitoring by sensing ECG signals (paragraph [0010]), but does not disclose it additionally being configured to identify at least one cardiac arrhythmia experienced by the patient and provide at least one therapeutic shock to the patient responsive to identifying the at least one cardiac arrhythmia, or the alert including an indication of the at least one identified arrhythmia. Donnelly teaches an ambulatory medical device configured to monitor cardiac activity via ECG and patient movements (paragraphs [0007], [0012], [0032]) which is configured to identify at least one cardiac arrhythmia experienced by the patient and provide at least one therapeutic shock to the patient responsive to identifying the at least one cardiac arrhythmia (paragraph [0025], [0049]-[0052], [0053]-[0054]) and also providing an alert including an indication of the identified arrhythmia (paragraph [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of McCombie and additionally configured it to identify and treat arrhythmias, as taught by Donnelly, in order to provide prompt treatment when adverse conditions are sensed.

Regarding claim 21, McCombie further discloses outputting the motion sentence (Table 1; paragraph [0092]); the Examiner notes that the claim does not call for any particular .

Claims 6, 7, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie, as modified above, and further in view of Chin (US 2014/0171749).
Regarding Claims 6 and 7, McCombie fails to explicitly disclose that the first location is an anatomical location on the patient and the second location is a location of a physical object other than the patient, wherein the physical object comprises at least one of a bed and a wheelchair. However, McCombie teaches that the at least one processor is configured to classify the motion of the patient with reference to first sensor data acquired from a first motion sensor attached to a first location and second sensor data acquired from a second motion sensor attached to a second location (paras 0082-0087, 0090). Further, Chin is in the field of controlling acquisition of information from one or more physiological sensors (para 0040) and teaches multiple locations for sensors including one anatomical location on a patient (para 0052) and a location of a physical object other than the patient, wherein the physical object comprises at least a bed (para 0053). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCombie with the teaching of Chin for the purpose of measuring electric potentials by direct but non-conductive contact with the individual (Chin, para 0053).
Regarding Claim 12, McCombie fails to explicitly disclose that the one or more notification actions comprises notifying a caregiver about the motion of the patient. However, Mccombio'653 teaches notifications about the motion of the patient (para 0091, also table 1). Chin is in the field of controlling acquisition of information from one or more physiological 
Regarding Claim 13, McCombie fails to explicitly disclose that the one or more notification actions comprises warning the patient based on the motion of the patient. Chin teaches that the notification action comprises notifying the patient (paragraph [0118]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching of Chin for the purpose of providing information to the user as to the effects of their activities (Chin, para 0118).
Regarding Claim 14, McCombie fails to explicitly disclose that the at least one processor is configured to identify another medical device separate from the ambulatory medical device proximal to the patient and to instruct the medical device to issue an alert. Chin teaches a different device separate from the computing device proximal to the patient and issuing an alert to the different device (para 0118). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching of Chin for the purpose of reporting the sensor values to a third party (Chin, para 0118).
Regarding Claim 20, McCombie fails to explicitly disclose at least one client device in communication with the remote server, the at least one client device configured to notify at least one of a caregiver and the patient about the motion of the patient based on the one or .

Response to Arguments
Applicant’s arguments, filed 19 November 2021, with respect to the rejections under 101 have been fully considered and are, in part, persuasive. In particular, the Examiner notes that the newly added limitations directed to delivery of a therapy provide a practical application of the claimed abstract idea, such that only the remarks directed to this particular practical application are persuasive. The rejections under 101 have been withdrawn. 
The remainder of Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 112, the Examiner notes that not all of the issues have been addressed, and Applicant did not provide any arguments regarding why these issues were not addressed.
Regarding the rejections under 103, Applicant merely asserts that McCombie, as previously modified, in view of Donnelly with respect to claim 19 do not anticipate all the newly added limitations. This is entirely unpersuasive, as set forth above, as Donnelly also clearly teaches all of the newly presented limitations. The remainder of Applicant’s remarks merely allege that Chin does not remedy the supposed deficiencies of the rejections of independent claims; as these deficiencies are not present these remarks are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791